DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
 1.        The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,215,467 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Allowable Subject Matter
2.         Claims 1-20 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the ice tray for creation of clear ice, the ice tray comprising: a thermally conductive ice forming plate comprising: a top surface; an underside; and a plurality of ice forming ice wells, each of the plurality of ice wells having a bottom surface and a wall extending upwardly from the bottom surface to the top surface, the wall having an interior facing surface; and an insulating layer disposed over at least a portion of the ice forming plate and extending along a portion of each of the walls of the plurality of ice wells and terminating along a surface of the wall such that the bottom surface of the plurality of ice wells is free of the insulating layer thereby forming a partially conductive and partially insulated ice tray of instant independent claims 1, 11 and 19.
The following references (US 3321932 A) to ORPHEY JR ROBERT D, and (US 2481525 A) to MOTT ROGERS J; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 11 and 19. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

06/15/2022